TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00406-CV



    Jorge Sanchez-Gutierez, d/b/a NCRA, Inc. d/b/a Change Back Stores of Austin and
            Eugenia Rodarte-Sanchez, d/b/a NCRA, Inc., d/b/a Change Back
                              Stores of Austin, Appellants

                                                v.

                               Austin Centennial, Ltd., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. GN203734, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants filed an unopposed motion to dismiss their appeal advising that they no

longer desire to pursue this appeal. The appeal is dismissed on the motion of appellants. See Tex.

R. App. P. 42.1(a)(1).




                                             Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellants’ Motion

Filed: September 23, 2004